Title: To George Washington from Jonathan Trumbull, Sr., 24 April 1782
From: Trumbull, Jonathan, Sr.
To: Washington, George


                        
                            Sir
                            Lebanon April 24th 1782
                        
                        I have the Honor to inclose your Excellency a Copy of my Letter of this date to the President of Congress,
                            requesting the attention of that honorable Body to the unhappy situation of our Countrymen Prisoners in Great Britain, and
                            proposing an Effort to obtain their Exchange.
                        That Humanity which has hitherto deterr’d us from retaliating upon our Enemies their own barbarous treatment
                            of Prisoners, and which is the only ground of argument that can be urg’d against my proposal, has already cost us the
                            lives of too many valuable Citizens; that Line of Conduct which sacrifices a Countryman rather than to inflict pain on an
                            Enemy, does not indeed merit the name of humane or generous; the first political as well as moral Duty is self
                            preservation.
                        I wish your Excellency’s opinion may coincide with mine, and that you may think proper to exert your
                            influence in favor of these deserving, but unfortunate & forgotten men.
                        There is in the magazines of this State, a considerable Quantity of gunpowder, belonging to the United
                            States, which I fear will suffer damage for want of being mov’d. We have also belonging to this State, twenty five or
                            thirty Tons, which are at your Command, should the exigencies of the service require it. I have the Honor to be with the
                            sincerest sentiments of respect Your Excellencys Most Humble servant
                        
                            Jonth; Trumbull

                        
                    